Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 19 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Mr Dear General
                            Philadelphia December the 19th 1780
                        
                        None of Your Answers to my several letters has Come to hand. I am told that you have writen to Congress
                            Giving an Account of a Large embarkation Under Knypausen. How far it will influence your projects, and of course your
                            Advices for my private Conduct I hope to know By your Next letter. A vessel is, it is said, Arriv’d in Boston After a
                            short Passage from france. her dispatches have Not yet Been Receiv’d.
                        By letters from the Southern States it is said that Tarleton Met with a defeat. But these are mere Reports,
                            tho Accompagnied With Some degree of Probability.
                        A letter dated Edenton North Carolina Mentions that a Vessel was just Arriv’d from Spain having on Board an
                            American Gentleman Who says that Count de Guichen was Arriv’d in Cadiz. That The Combin’d fleet Amounted then to 74 ships
                            of the line, exclusive of Barcelo’s squadron, of five ships cruizing off the Capes, five other gone on a secret
                            expedition, and those which are in Brest. The combin’d fleet under Count d’Estaing was Going to sea. Other intelligences
                            Say that the Affrican princes have excluded the British from theyr ports, and that the English Channel fleet had been Much
                            shattered in a storm.
                        God Grant that in this last motion of the Combin’d fleet Common sense May have dictated the Necessity of
                            increasing the Naval force on our Coast. I have Again writen very Pressing letters to Governement in General, and some
                            Ministers in Particular urging the Necessity of furnishing us with Ships, Money, Stores, Cloathes, &c.
                        I think Clel Laurens will Go to France. But there will be Many debates, I Believe, Before he sets out.
                        The Assembly of Pensilvania will this day Pass the Bill for Recruiting theyr troops By Classing property.
                            Some Members of Congress have Mentionn’d to Me the Idea of sending the Pensilvanians By land to Carolina which I Made it a
                            point to discourage. Adieu, my dear General, Most affectionately and Respectfully yours
                        
                            Lafayette
                        
                        
                            My Respects if you please to Mrs Washington and Compliments to the Family.
                        

                    